Citation Nr: 0302291	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  01-04 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date earlier than July 21, 1997 
for the assignment of a 100 percent disability rating for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel






INTRODUCTION

The veteran served on active duty from July 1954 to January 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which granted an increased rating for the 
veteran's service-connected PTSD from 30 percent to 50 
percent disabling, effective February 1, 1998.  The veteran 
filed a timely appeal to the effective date assigned for this 
increase, claiming that the 50 percent rating assigned should 
be made effective from an earlier date.

The Board observes that, in a subsequent rating decision 
dated in March 2001, the RO granted the veteran's separate 
appeal for an increased rating for his PTSD, and assigned a 
100 percent rating for this disorder, effective from February 
1, 1998.  The veteran's attorney has clarified that the 
veteran is still seeking an earlier effective date for this 
grant.  

In reviewing the veteran's claims file, the Board observes 
that in prior rating decisions dated in October 1997 and June 
1998, the RO assigned contiguous temporary total ratings for 
the veteran's PTSD from July 21, 1997 to February 1, 1998, 
based on hospitalization for treatment of this disorder at 
the Grand Junction, Colorado and Sheridan, Wyoming VA Medical 
Centers (VAMCs).  Therefore, as the veteran's PTSD has been 
rated as 100 percent disabling at all times from July 21, 
1997 to the present, the issue is listed on the cover page of 
this decision as entitlement to an effective date earlier 
than July 21, 1997 for the assignment of a 100 percent 
disability rating for PTSD.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran's claim for an increased disability rating 
for PTSD was received by VA on August 26, 1997.

3.  The veteran was hospitalized for treatment of his PTSD 
disorder at a VA facility on July 21, 1997.

4.  In rating decisions dated in October 1997 and June 1998, 
the RO granted temporary total (100 percent) ratings for the 
veteran's PTSD from July 21, 1997 to February 1, 1998, with a 
30 percent rating effective February 1, 1998.

4.  In a rating decision dated in March 2001, the RO granted 
an increased rating to 100 percent for the veteran's PTSD, 
and assigned an effective date of February 1, 1998, as this 
was the first date following the veteran's hospitalization 
for treatment of PTSD on July 21, 1997 when he was not 
already receiving 100 percent disability.

5.  The evidence of record does not reflect the receipt of an 
informal claim for an increased rating for PTSD prior to July 
21, 1997.

5.  It was not factually ascertainable that the veteran was 
totally disabled due to his service-connected disabilities 
within the one-year period prior to July 21, 1997.



CONCLUSION OF LAW

The criteria for the assignment of an effective date prior to 
July 21, 1997, for the grant of a 100 percent disability 
rating for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 5110 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.400 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist; Duty to Notify

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2002).  First, VA has a duty to notify 
the veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2002).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his or her 
claims.  See 38 U.S.C.A. § 5103A (West Supp. 2002).  

In the present case, the Board concludes that VA's redefined 
duty to assist and duty to notify have been fulfilled to the 
extent practicable.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his earlier effective date claim, as well as 
notice of the specific legal criteria necessary to 
substantiate such a claim.  The Board concludes that 
discussions as contained in the initial rating decision dated 
in January 1999, in the statement of the case (SOC) issued in 
March 2001, in the supplemental statements of the case 
(SSOCs) issued in December 2001 and October 2002, and in 
correspondence to the veteran have provided him with 
sufficient information regarding the applicable regulations 
regarding the evidence necessary to substantiate his claim.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in January 2002, and again in the SSOC 
issued to the veteran in October 2002, the RO provided the 
veteran with detailed information about the new rights 
provided under the VCAA, including the furnishing of forms 
and notice of incomplete applications under 38 U.S.C.A. 
§ 5102, providing notice to claimants of required information 
and evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  The RO described the 
evidence needed to establish the veteran's claim, and 
specifically identified what evidence was needed from the 
veteran versus what evidence VA would attempt to procure.  
The Board finds, therefore, that such documents are in 
compliance with the VA's revised notice requirements.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran and his attorney further plainly show through their 
statements and submissions of evidence that they understand 
the nature of the evidence needed to substantiate the 
veteran's claim.  As the RO has completely developed the 
record, the requirement that the RO explain the respective 
responsibility of VA and the veteran to provide evidence is 
moot.  The Board concludes that VA does not have any further 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issues 
has been identified and obtained.  This is particularly true 
in the instant case, where the disposition of the effective 
date claim relies primarily on an application of the law, not 
a weighing of facts, and the submission of any newly-created 
evidence would not assist the veteran in establishing an 
earlier effective date.  The evidence of record includes the 
veteran's service medical records, several private medical 
treatment notes and statements, extensive VA outpatient 
treatment notes, inpatient treatment notes, mental health 
treatment notes, discharge summaries, hospital summaries, and 
examination reports, and several personal statements made by 
the veteran in support of his claim.  The RO has obtained all 
pertinent records regarding the issue on appeal, and has 
effectively notified the veteran of the evidence required to 
substantiate his claim.  The veteran has not indicated that 
he received any private medical treatment in the year prior 
to July 21, 1997, and VA has requested, and received, all 
relevant VA records for that period from the VAMCs in Grand 
Junction, Colorado, Sheridan, Wyoming, and Denver, Colorado.  
The Board is not aware of any additional relevant evidence 
that is available in connection with this appeal, and 
concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required, and would 
otherwise be unproductive.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

The veteran's attorney also argues that the VCAA notice may 
only be provided prior to the initial adjudication of a 
claim, which he terms a "pre-adjudicatory notice."  
However, even if notice and compliance with VCAA was not 
completed at an early stage in processing a claim, the 
pertinent question is whether the appellant was prejudiced by 
this fact.  The Board, just like a regional office following 
a Board remand, is required to review the evidence of record 
on a de novo basis.  All the VCAA requires is that the duty 
to notify be satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished-no matter at 
what point in the adjudication process-all due process 
concerns have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also Sutton v. Brown, 9 Vet. App. 553 
(1996).  

Furthermore, if the VCAA notice may only be provided prior to 
the initial adjudication of a claim, as argued by the 
appellant, VA would have no way of correcting a prior failure 
to provide any notice or adequate notice.  This would be an 
absurd result, and as such it is not a reasonable 
construction of section 5103(a).  In addition, this argument 
completely fails to take into consideration that many cases 
were already at various stages of the VA adjudication and 
appeals process when the VCAA was enacted.  As a consequence, 
VA had to re-work these previously adjudicated cases to 
address the new VCAA requirements.  If the new section 
5103(a) notice was required, without exception, to only be 
given prior to the initial adjudication of a claim, this 
would mean that Congress intended all decisions issued by VA 
and still in their appeal period to have been vacated by the 
enactment of the VCAA.  Congress, however, did not 
specifically provide for this in the statute, and no such 
intent can be inferred from the statutory language or from 
the legislative history of the VCAA.  

In the alternative, if the attorney's argument is correct 
that the VCAA is intended to apply at the pre-initial 
adjudication stage, then the logical conclusion from that 
reading is that Congress intended the VCAA to be applicable 
only prospectively from the date of enactment.  Thus, the 
VCAA would not be applicable to the matter now before the 
Board.  This, in fact, appears to be the result the United 
States Court of Appeals for the Federal Circuit suggested it 
would reach if confronted with the question as noted above.  

In addition, the veteran's attorney also argues that the VCAA 
notice provided was not in accordance with the provisions of 
the law.  Appellant argues that 38 U.S.C.A. § 5103(b) 
requires the claimant be given one year, and not 30 days, to 
submit additional information or evidence, and that any 
adjudication of the claim(s) prior to expiration of one year 
violates the VCAA.  The Board disagrees.  The plain meaning 
of 38 U.S.C.A. § 5103(b) is that benefits will not be paid on 
the claim(s) at issue unless the evidence is received within 
one year.  This is merely an effective date provision.  
Nothing in the VCAA states when VA can, or, for that matter, 
cannot, adjudicate a pending claim.  Since the response 
period issue was not specifically addressed in the statute, 
VA's implementing regulation states that the claimant will be 
given 30 days to respond to the request for information or 
evidence, and, if no response is received, VA may proceed to 
adjudicate the claim(s).  38 C.F.R. § 3.159(b)(1).  Likewise, 
in promulgating this regulation VA expressly addressed and 
rejected the argument that VA is prohibited from adjudicating 
a claim prior to the expiration of the section 5103(b) one-
year period, as such argument "is unreasonable and would 
clearly contravene the intent of the VCAA."  See 66 Fed. 
Reg. 45,620, 45,623-24 (August 29, 2001).  

The VCAA notice provided by the RO in this case properly 
notified the appellant that if the requested information or 
evidence was received within one year, the claim would be 
readjudicated.  All that is required from the claimant within 
the 30-day period is a response "in order to have VA delay 
further action on the claim to give the claimant time to 
procure and submit the requested information and evidence.  
Such a response could merely request VA to wait beyond the 
30-day period while the claimant attempts to gather 
evidence."  Id. at 45,623.  

Finally, the Board addresses and rejects the appellant's 
alternative argument that the RO's generic VCAA notice letter 
does not comply with the requirements of section 5103(a) 
because it "does not indicate that the Secretary has made a 
pre-adjudicatory determination as to what evidence is 
currently of record and whether that evidence would or would 
not substantiate [the appellant's] entitlement to the 
benefits [being] sought."  First, the notice issued by the 
RO in the SOC was not "generic," but rather specifically 
related to the types of claim being presented, i.e., an 
earlier effective date claim.  Second, and as previously 
noted above, in promulgating regulations to implement the 
VCAA the Department noted that "the content of VA's notice 
to the claimant depends on the amount of information and 
evidence VA already has regarding an individual claim, and 
cannot precisely be defined by regulation."  66 Fed. Reg. 
45,620, 45,622 (Aug. 29, 2001).  

Third, and finally, the VCAA duty to notify obligation does 
not contemplate a "pre-adjudication" of a claim by either 
an AOJ or the Board.  Rather, it is a notice, and not an 
adjudication, that generally comes very early in the process 
after a complete or substantially complete application for 
benefits has been received, and addresses what information 
and evidence "not previously provided to the Secretary ... is 
necessary to substantiate the claim."  38 U.S.C. § 5103(a); 
see also 38 C.F.R. § 3.159(b)(1).  Depending on the 
information contained in the notice, and any response 
provided by the appellant to that notice, the Department may 
then have a "duty to assist" in obtaining identified 
information and evidence.  Once the duty to assist has been 
satisfied, the claim is then adjudicated or decided by VA.

In addition, in the VA Form 9 submitted by the veteran's 
attorney on the veteran's behalf in May 2001, the veteran's 
attorney also asserted that, under the VCAA, VA is required 
to request a "retrospective medical examination," in which 
the examiner reviews the record and provides an opinion on 
the level of disability suffered by the veteran from 1996 to 
1997.  In essence, he appears to contend that a physician's 
determination in 2003 or later as to the level of the 
veteran's disability in the year preceding July 21, 1997 
would satisfy the "factually ascertainable" requirement of 
38 C.F.R. § 3.400(o)(2).

The United States Court of Appeals for Veterans Claims (the 
Court) has made it clear that the question of when an 
increase in disability is factually ascertainable is answered 
by the Board based on the evidence in a veteran's VA claims 
folder.  See Quarles v. Derwinski, 3 Vet. App. 129, 135 
(1992):  "evidence in a claimant's file which demonstrates 
that an increase in disability was 'ascertainable' up to one 
year prior to the claimant's submission of a 'claim' for VA 
compensation should be dispositive on the question of an 
effective date for any award that ensues."  See also 
Servello v. Derwinski, 3 Vet. App. 196, 200 (1992):  "the 
Board was required under statute and regulation to evaluate 
the evidence of record dating back to January 23, 1986 -- the 
date one year before the claim's filing -- to determine 
whether the veteran'' unemployability due to service-
connected disabilities was ascertainable within the year 
before he submitted his formal claim."  See also Scott v. 
Brown, 7 Vet. App. 184, 188 (1994) [citing Quarles] and Hazan 
v. Gober, 10 Vet. App. 511, 518 (1997).  See also VAOPGCPREC 
12-98.

It appears that the veteran's attorney would have VA obtain a 
medical opinion on the chance that a physician would opine 
that the veteran was 100 percent disabled due to his PTSD 
sometime during the year prior to July 21, 1997.  However, 
VA's "duty to assist is not a license for a 'fishing 
expedition' to determine if there might be some unspecified 
information which could possibly support the claim."  Gobber 
v. Derwinski, 2 Vet. App. 470, 472 (1992) (emphasis in 
original); see also Counts v. Brown, 6 Vet. App. 473, 478-79 
(1994).  Moreover, even if such favorable opinion were 
obtained, it would not avail the veteran, because as 
explained above the increase in disability would be factually 
ascertainable at such time in the future that the opinion 
would be added to the record, i.e. long after the current 
effective date of July 21, 1997.

In sum, the veteran has received appropriate notice and the 
facts relevant to the earlier effective date claim have been 
properly developed.  There is no further action that should 
be undertaken to comply with the provisions of the VCAA.

Pertinent Laws and Regulations

The effective date of an evaluation and award of compensation 
based on an original claim will be the day following 
separation from active service or date entitlement arose if 
claim is received within one year after separation from 
service; otherwise, the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

The general rule with respect to an award of increased 
compensation is that the effective date of such an award 
shall be the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1).  An exception to this rule applies under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred during the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In that situation, the law provides 
that the effective date shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if the application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  

In Harper v. Brown, 10 Vet. App. 125, 126-127 (1997), the 
United States Court of Appeals for Veterans Claims (Court) 
held that ". . . 38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim (provided also that the claim is received within 
one year after the increase) . . ." Otherwise, the general 
effective date rule applies.  Harper at 127; see also 
VAOPGCPREC 12-98 (the plain language of the statutory 
provision and implementing regulation indicates that the 
effective date for increased disability compensation is the 
date on which the evidence establishes that a disability 
increased, if the claim is received within one year of such 
date; the effective date is the date of claim if the claim is 
not received within the year following the increase in 
disability).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 1991).  38 C.F.R. § 3.155 states that any communication 
or action indicating intent to apply for one or more VA 
benefits may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  See Kessel v. West, 
13 Vet. App. 9 (1999).  VA is required to identify and act on 
informal claims for benefits.  38 U.S.C.A. § 5110(b)(3) (West 
1991); 38 C.F.R. §§ 3.1(p), 3.155(a) (2002).  See Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.1(p) 
(2001) defines application as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. 
Cir. 1999), (an expressed intent to claim benefits must be in 
writing in order to constitute an informal claim; an oral 
inquiry does not suffice).  

In addition, under 38 C.F.R. § 3.157(b)(1) (2002), an 
informal claim may consist of a VA report of examination or 
hospitalization, and the date of the examination or hospital 
admission will be accepted as the date of receipt of a claim 
if such a report relates to examination or treatment of a 
disability for which service connection has previously been 
established.  To determine when a claim was received, the 
Board must review all communications in the claims file that 
may be construed as an application or claim.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 134 (1992).

Factual Background

On February 6, 1995, the RO received from the veteran a Form 
21-4138, Statement in Support of Claim, in which he indicated 
that "I request service connection for the following 
conditions: PTSD "67."  The RO accepted this document as an 
informal claim for service connection for PTSD, and, in a 
rating decision dated in September 1995, granted the 
veteran's claim for service connection for this disorder.  A 
10 percent disability rating was assigned, effective February 
6, 1995, the date of the RO's receipt of the veteran's 
informal claim for service connection for PTSD.

The veteran did not file a document that could be considered 
as a timely substantive appeal to the RO's April 1995 rating 
decision.  See 38 C.F.R. § 20.302 (a substantive appeal must 
be filed within one year of the notice of the determination 
being appealed or within 60 days of the issuance of the 
statement of the case, whichever is later).  Consequently, 
the RO's April 1995 rating decision became final.  See also, 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

On August 26, 1997, the RO received from the veteran a second 
VA Form 21-4138, Statement in Support of Claim, in which he 
indicated that he had recently been hospitalized for his PTSD 
at the Grand Junction VAMC, and requested a "temporary 100 
percent rate."  The RO accepted this document as an informal 
claim for a temporary total rating under 38 C.F.R. § 4.29, 
and, in a rating decision dated in October 1997, granted a 
temporary total rating from July 21, 1997 to October 1, 1997, 
at which time a 30 percent disability rating was assigned. 

On December 19, 1997, the RO received from the veteran 
another VA Form 21-4138, Statement in Support of Claim, in 
which he indicated that he had recently been admitted to the 
Sheridan VAMC on December 15, 1997.  In a rating decision 
dated in June 1998, the RO observed that the veteran had also 
been admitted to an inpatient treatment program from 
September 16, 1997 to December 12, 1997 immediately prior to 
his period of hospitalization from December 15, 1997 to 
January 23, 1998.  Therefore, the RO granted an additional 
temporary total rating from October 1, 1997 to February 1, 
1998, at which time a 30 percent rating was assigned.

The 30 percent disability rating effective February 1, 1998 
for the veteran's PTSD was increased to 50 percent disabling 
as of that date by a rating decision dated in January 1999; 
to 70 percent disabling as of that date by a rating decision 
dated in March 2001; and, most recently, to 100 percent 
disabling as of that date in a rating decision dated later in 
March 2001.  

Therefore, the veteran was rated as 100 percent disabled 
based on the provisions of 38 C.F.R. § 4.29 (temporary total 
rating due to hospitalization) from July 21, 1997 to February 
1, 1998, and as 100 schedularly disabled under the VA 
Schedule for Rating Disabilities from February 1, 1998 to the 
present.  The veteran now asserts that he is entitled to an 
earlier effective date of July 21, 1996 for the grant of a 
100 percent disability rating for his PTSD.  

In support of this contention, he observes that the August 
1997 VA discharge summary for the period of hospitalization 
extending from July 21, 1997 to August 27, 1997 indicates 
that the veteran had a Global Assessment of Functioning (GAF) 
score of 25 at the time of his hospitalization.  He also 
observes that at the time of the December 1997 VA discharge 
summary for the period of hospitalization extending from 
September 1997 to December 1997 indicates that the highest 
level of functioning for the past year was "fair."  The 
veteran thus argues that it was "factually ascertainable" 
that he was 100 percent disabled for the one-year period 
prior to his hospitalization on July 21, 1997.

Analysis

In reviewing the veteran's earlier effective date claim, the 
Board has first reviewed the evidence to determine the 
earliest date that indicates a claim for an increased rating 
for PTSD.  The Board finds that the first such evidence is 
the veteran's claim for a temporary total rating received by 
VA on August 26, 1997.  However, the report of the veteran's 
admission to a VA facility on July 21, 1997 for 
hospitalization and treatment of his PTSD constitutes a valid 
"informal claim" for increase under 38 C.F.R. § 3.157, and, 
as such, is construed as the date of VA's receipt of the 
veteran's claim for increase.  

Therefore, the Board has carefully considered whether there 
is any communication from the veteran or his attorney prior 
to July 21, 1997 that may be construed as an informal claim 
for such benefit.  However, the Board finds that there is no 
earlier communication that may be interpreted as such a 
claim.  As discussed above, the veteran filed a claim for 
service connection for PTSD in February 1995; however, this 
claim was appropriately adjudicated by the RO and the 
decision was not appealed by the veteran.  A review of the 
record does not indicate, and the veteran does not contend, 
that the veteran submitted any communication whatsoever to VA 
between February 1995 and July 21, 1997, the date of his 
hospitalization at the Grand Junction VAMC.  

Furthermore, the Board finds that there is no earlier report 
of examination or hospitalization for treatment of PTSD which 
could serve as an informal claim prior to July 21, 1997.  The 
veteran has repeatedly reported to VA and private examiners 
that he was first hospitalized for treatment of his PTSD at 
the Grand Junction VAMC on July 21, 1997, and that was never 
hospitalized for treatment of his PTSD prior to that date.  
In addition, the only PTSD examination conducted on the 
veteran prior to July 21, 1997 is a VA psychiatric 
examination conducted in April 1995 in conjunction with the 
veteran's initial claim for service connection for this 
disorder in February 1995.  As such, the Board has identified 
no document - either a communication from the veteran or a 
report of examination or hospitalization - that could in any 
way be construed as a claim for increase for PTSD prior to 
July 21, 1997.

The Board has also examined whether the evidence indicates 
that it was factually ascertainable that the veteran met the 
criteria for a 100 percent rating for PTSD at any time during 
the one-year period preceding July 21, 1997.  Pursuant to the 
regulations in effect at that time, a 100 percent rating 
under the provisions of 38 C.F.R. § 4.132, Diagnostic Code 
(DC) 9411, pursuant to which the severity of PTSD was 
evaluated, required that the attitudes of all contacts except 
the most intimate were so adversely affected as to result in 
virtual isolation in the community.  Totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior must have 
been present.  Finally, the veteran must have been 
demonstrably unable to obtain or retain employment.  The 
United States Court of Appeals for Veterans Claims (Court) 
has determined that the three criteria enumerated for a 100 
percent rating are to be viewed separately, such that the 
veteran need only satisfy one of the three criteria in order 
to warrant the grant of a 100 percent rating.  See Johnson v. 
Brown, 7 Vet. App. 95, 99 (1994).

However, a review of the veteran's claims file reveals no 
medical evidence whatsoever in the year prior to July 21, 
1997 which pertains to his service-connected PTSD, much less 
evidence which indicates that this disorder met the 
requirements for the assignment of a 100 percent rating.

The Board acknowledges the contention set forth by the 
veteran's attorney that the GAF score of 25 assigned to the 
veteran at the time of VA hospitalization from July 21, 1997 
to August 27, 1997, when viewed in conjunction with the 
assessment at the time of VA hospitalization from September 
16, 1997 to December 12, 1997 that the veteran's highest 
level of adaptive functioning for the previous year was 
"fair," indicates that the veteran was 100 percent disabled 
prior to July 21, 1997.  That report reflects that at 
admission the claimant identified his complaint as 
depression.  He reported that his history included the death 
of this first wife of 26 years in November 1996, and the 
suicide of his son two years earlier.  He expressly linked 
his symptoms in part to his son's death.  The recorded 
history does not indicate the veteran reported on admission 
re-experiencing events in service.  The relevant initial 
impression was listed as dysthymia, rule out major 
depression, and adjustment disorder with depressed mood.   In 
other words, PTSD was not listed as a diagnosis on admission.  
It was noted that during "this part" of the 
hospitalization, the veteran "tended to focus" on PTSD 
symptoms.  The Axis I diagnoses on discharge were listed in 
order as Major Depressive Disorder and PTSD.  In other words, 
the report on its face does not indicate that the service-
connected PTSD accounted for the GAF score or the assessment 
of his functioning.  

However, even accepting the veteran's attorney's assertion 
that this GAF score and assessment of past functioning would 
establish that the veteran met the criteria for a 100 percent 
rating for PTSD, the earlier of these assessments was not 
created until August 27, 1997, which was the dictation date 
listed on the discharge summary for the veteran's 
hospitalization from July 21, 1997 to August 27, 1997 at the 
Grand Junction VAMC.  As such, the Board finds that these 
post-July 21, 1997 statements cannot be said to have provided 
evidence during the year preceding July 21, 1997 that it was 
factually ascertainable that the veteran met the criteria for 
a 100 percent rating for PTSD.  Instead, they are, at best, 
retrospective statements made after July 21, 1997 regarding 
the veteran's prior disability level.  As explained earlier 
in addressing the request for a current VA retrospective 
medical opinion, even if the August 27, 1997 statement opined 
that the veteran was 100 percent disabled prior to July 21, 
1997, this increase in disability would not be "factually 
ascertainable" until such time that the opinion was created, 
i.e. on August 27, 1997, which was well after the current 
effective date of July 21, 1997.

Therefore, the Board concludes that July 21, 1997 is the 
earliest date for which the assignment of a 100 percent 
rating for the veteran's PTSD is possible, and an earlier 
effective date for this increased rating must be denied.


ORDER

An effective date earlier than July 21, 1997 for the grant of 
a 100 percent rating for PTSD is denied.




		
	RICHARD B. FRANK 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

